DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 21, the prior art of record, either individually or in combination with another reference, does not disclose, teach, or suggest estimating locations of signal shadowing obstructions based on location information of UEs associated with the NLoS sidelink transmissions by: centering a shadowing contribution associated with a NLoS sidelink transmission mid-way between the respective locations of the UEs associated with the NLoS sidelink transmission; orienting the shadowing contribution in a direction extending between respective locations of the UEs; estimating an extent of the shadowing contribution based on an estimated path loss for the transmission; and combining shadowing contributions for NLoS sidelink transmissions to generate a shadowing map representing spatial locations of signal shadowing obstructions.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474